Name: Decision (EU) 2016/21 of the European Central Bank of 23 December 2015 amending Decision ECB/2008/17 laying down the framework for joint Eurosystem procurement (ECB/2015/51)
 Type: Decision
 Subject Matter: free movement of capital;  monetary economics;  trade policy
 Date Published: 2016-01-09

 9.1.2016 EN Official Journal of the European Union L 6/5 DECISION (EU) 2016/21 OF THE EUROPEAN CENTRAL BANK of 23 December 2015 amending Decision ECB/2008/17 laying down the framework for joint Eurosystem procurement (ECB/2015/51) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 127 and 128 thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 12.1 in conjunction with Article 3.1 and Articles 5, 16 and 24 thereof, Whereas: (1) On 10 July 2014, the Governing Council decided to extend the mandate of the Eurosystem Procurement Coordination Office (EPCO) to 31 December 2019. On 7 January 2015, the Governing Council appointed the Banque centrale du Luxembourg to host EPCO for this period. (2) In addition to national central banks, the national authorities of the Member States, Union institutions and bodies, or international organisations may also have an interest in participating in EPCO's activities and its joint tender procedures. Such participation should take place under conditions decided by the Governing Council. Such conditions should be similar to the conditions applicable to the central banks. (3) On 13 November 2014, the Governing Council adopted a Guideline on the procurement of euro banknotes (1). In addition, Union procurement legislation was revised by Directive 2014/24/EU of the European Parliament and of the Council (2), which promotes the joint procurement of goods and services and the use of certain centralised purchasing techniques. The Governing Council seeks to benefit from the updated legislation by fostering participation in joint procurements. (4) The identification and assessment of potential cases for joint procurements is given priority within the list of EPCO tasks, and the withdrawal from joint procurements is subject to predefined deadlines. (5) To streamline EPCO's budgetary procedures and to support additional efforts in the context of leading joint procurements, on 7 January 2015, the Governing Council approved the use of a financial envelope to cover a multiyear budget. The Governing Council also modified procurement planning to make it more flexible whereby EPCO will prepare a rolling procurement plan that is subject to Governing Council approval each year. (6) The effectiveness and efficiency of EPCO should be evaluated before the end of its mandate. (7) Therefore, Decision ECB/2008/17 (3) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments to Decision ECB/2008/17 Decision ECB/2008/17 is amended as follows: 1. Article 2 paragraph 3 is replaced by the following: 3. This Decision is without prejudice to Guideline (EU) 2015/280 of the European Central Bank (4). (4) Guideline (EU) 2015/280 of the European Central Bank of 13 November 2014 on the establishment of the Eurosystem Production and Procurement System (ECB/2014/44) (OJ L 47, 20.2.2015, p. 29).;" 2. in Article 3, paragraph 1 is replaced by the following: 1. EPCO shall carry out all of the following basic tasks: (a) identify potential cases for joint procurement that fall within or outside the scope of this Decision on the basis of procurement needs that central banks address to EPCO; (b) prepare and update as necessary an annual procurement plan for joint tender procedures based on an assessment under point (a); (c) prepare common requirements in cooperation with the central banks participating in a joint tender procedure; (d) support the central banks in joint tender procedures; (e) support the central banks in procurement relating to common projects of the European System of Central Banks, if so requested by the central bank(s) leading the project; EPCO may also carry out tasks other than those specified above, notably to facilitate the adoption of best procurement practices within the Eurosystem and to develop the infrastructure (e.g. skills, functional tools, information systems, processes) required for joint procurement.; 3. in Article 3, paragraph 4 is replaced by the following: 4. The central banks shall finance EPCO's budget in accordance with the rules adopted by the Governing Council, which may be based on a financial envelope covering several years or an annual budget proposal, and may include incentives to promote leading joint procurement projects.; 4. in Article 3, paragraph 7 is replaced by the following: 7. The EPCO Steering Committee shall conduct an effectiveness and efficiency evaluation of EPCO's activities in due course before the end of its mandate. Based on this evaluation, the Governing Council shall decide if it is necessary to conduct a selection procedure to choose a new hosting central bank.; 5. in Article 4, paragraph 2 is replaced by the following: 2. After having identified a potential case for a joint procurement, EPCO shall invite the central banks to participate in a joint tender procedure. The central banks shall inform EPCO in good time whether they intend to participate in the joint tender procedure and, if so, communicate their business requirements to EPCO. Where publication of a contract notice is not required, a central bank may withdraw from participating in a joint procurement until it formally commits to participate. Where publication of a contract notice is required, a central bank may withdraw from participation at any time before publication of the contract notice.; 6. in Article 4, paragraph 3 is replaced by the following: 3. Each year EPCO shall submit an updated procurement plan for joint tender procedures, including the names of the leading central banks, to the Governing Council for approval. The Governing Council shall make its decision on the procurement plan and its implementation following consultation with the EPCO Steering Committee.; 7. Article 5 is replaced by the following: Article 5 Participation of other institutions The Governing Council may invite the national central banks of the Member States that have not yet adopted the euro to participate in EPCO's activities and joint tender procedures under the same conditions as those applying to central banks of the Eurosystem. In addition, the Governing Council may invite national authorities of Member States, Union institutions and bodies, or international organisations to participate in EPCO's activities and joint tender procedures under the conditions laid down by the Governing Council in the invitation. Any such invitation shall be limited to the joint procurement of goods and services for fulfilling needs common to the central banks and the invited entities and the conditions shall be similar to those that apply to the central banks of the Eurosystem.. Article 2 Final provisions This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 23 December 2015. The President of the ECB Mario DRAGHI (1) Guideline (EU) 2015/280 of the European Central Bank of 13 November 2014 on the establishment of the Eurosystem Production and Procurement System (ECB/2014/44) (OJ L 47, 20.2.2015, p. 29). (2) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (OJ L 94, 28.3.2014, p. 65). (3) Decision ECB/2008/17 of 17 November 2008 laying down the framework for joint Eurosystem procurement (OJ L 319, 29.11.2008, p. 76).